This is an action brought on a judgment. The defendant filed a general demurrer to the declaration. This being overruled by the presiding justice, the defendant reserved exceptions.
It appears that an amendment to the declaration was allowed. No exception was taken to the allowance of the amendment so the case comes before this court as if the amendment were a part of the original declaration. Indeed, the defendant demurs to the “plaintiff’s amended declaration.”
The declaration seems to be in ordinary form. The defendant’s counsel in their brief suggest some reasons not based on the record why this suit may be unnecessary and futile but they do not point out or refer to any defect or illegality in the declaration demurred to nor do we discover any. Exceptions overruled.